Citation Nr: 1019803	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-16 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include posttraumatic stress 
disorder.  

2.  Entitlement to service connection for chronic 
hypertension.  

3.  Entitlement to service connection for a chronic right 
knee disorder to include degenerative changes.  

4.  Entitlement to service connection for a chronic left knee 
disorder.  

5.  Entitlement to service connection for chronic 
leishmaniasis residuals.  

6.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

7.  Entitlement to service connection for a chronic sinus 
disorder. 

8.  Entitlement to service connection for chronic asbestos 
exposure residuals.  

9.  Entitlement to service connection for a chronic eye 
disorder to include watering eyes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had certified active service from March 2003 to 
June 2004 and additional duty with the Alabama Army 
Reserve/National Guard.  The Veteran served in Southwest 
Asia.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of a 
Department of Veterans Affairs (VA) Regional Office which, in 
pertinent part, denied service connection for posttraumatic 
stress disorder (PTSD), a knee disorder, leishmaniasis, 
bilateral hearing loss disability, a sinus disorder, asbestos 
exposure residuals, and watering eyes.  In April 2007, the 
Montgomery, Alabama, Regional Office (RO) reframed the 
Veteran's claim for service connection for a knee disorder as 
claims for service connection for both a right knee disorder 
to include degenerative changes and a left knee disorder.  In 
April 2007, the RO denied service connection for 
hypertension.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

REMAND

The claims file reflects that the Veteran served with the 
Alabama Army Reserve/National Guard between approximately 
1985 and 2008.  The Veteran's complete periods of active 
duty, active duty for training, and inactive duty with the 
Alabama Army Reserve/National Guard have not been verified.  

The Veteran asserts that he has been diagnosed with chronic 
PTSD secondary to his traumatic experiences while serving in 
Iraq which included witnessing Iraqi civilians being killed 
by Iraqi policemen and the shooting of an approaching car by 
a gate guard at "Tel-afar" which exploded and resulted in 
the deaths of "several men, women, and children."  He also 
reported nightly mortar rounds fired in the compound at 
Mosul.  The RO determined in the January 2006 rating decision 
that insufficient information had been provided to attempt to 
verify the stressors.  However, on remand if additional 
information is required from the Veteran, he should be 
notified and provided an appropriate period of time in which 
to respond.  In any event, the RO should attempt to verify 
the Veteran's reports of mortar rounds, which he states 
happened nightly.  

The VA should obtain all relevant military treatment records 
and other documentation which could potentially be helpful in 
resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

The Veteran has not been afforded a VA examination for 
compensation purposes which addresses his psychiatric, 
cardiovascular, knee, bilateral hearing loss, sinus, asbestos 
exposure-related, and eye disabilities.  The VA's duty to 
assist includes, in appropriate cases, the duty to conduct a 
thorough and contemporaneous medical examination which is 
accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 
88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 
(1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request relevant VA medical records pertaining 
to the veteran that date from April 18, 2007.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
Veteran's complete periods of active 
duty, active duty for training, and 
inactive duty for training, by month, day 
and year, with the Alabama Army 
Reserve/National Guard and (2) forward 
all available service treatment records 
associated with such duty for 
incorporation into the record, to 
include, but not limited to, service 
treatment records dated after June 2004.  

2.  Associate with the claims folder 
relevant VA medical treatment records 
dating from April 18, 2007.

3.  Submit the Veteran's written 
statements as to his alleged inservice 
stressors to the United States Army and 
Joint Services Records Research Center 
(JSRRC) for verification of the claimed 
stressors.  If additional information 
from the Veteran is required before 
corroboration of the civilian deaths can 
be sought, such should be solicited and 
an appropriate period of time should be 
provided for a response.  At a minimum, 
verification of nightly mortar attacks 
should be sought during a 60-day period.  

4.  After completion of the action 
requested in paragraphs 1 to 3, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the nature and etiology of the 
Veteran's claimed chronic acquired 
psychiatric disorder.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
If a diagnosis of PTSD is advanced, the 
examiner should identify the specific 
stressor or stressors supporting such a 
diagnosis.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
acquired psychiatric disorder had its 
onset during active service/active duty; 
is etiologically related to the Veteran's 
military duties performed in Southwest 
Asia; and/or otherwise originated during 
active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced. 

5.  After completion of the action 
requested in paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the nature and etiology of the 
Veteran's hypertension.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
hypertension had its onset during active 
service/active duty; is etiologically 
related to the Veteran's military duties 
performed in Southwest Asia; or otherwise 
originated during active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced.  

6.  After completion of the action 
requested in paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the nature and etiology of the 
Veteran's claimed chronic right knee and 
left knee disabilities.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should advance an opinion as 
to (1) whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic knee disorder had its onset 
during active service/active duty (to 
include during a period of active duty 
for special work for Hurricane Katrina); 
is etiologically related to the Veteran's 
inservice knee complaints and/or military 
duties performed in Southwest Asia; or 
otherwise originated during active 
service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced. 

7.  After completion of the action 
requested in paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the nature and etiology of the 
Veteran's chronic bilateral hearing loss 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to (1) whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
bilateral hearing loss disability had its 
onset during active service/active duty; 
is etiologically related to the Veteran's 
inservice noise exposure and/or military 
duties performed in Southwest Asia; 
otherwise originated during active 
service; and/or is etiologically related 
to and/or increased in severity beyond 
its natural progression due to his 
service-connected bilateral tinnitus.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced. 

8.  After completion of the action 
requested in paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the nature and etiology of the 
Veteran's claimed chronic sinus disorder.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion as 
to (1) whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic sinus disorder had its onset 
during active service/active duty; is 
etiologically related to the Veteran's 
military duties performed in Southwest 
Asia; or otherwise originated during 
active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced. 

9.  After completion of the action 
requested in paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the nature and etiology of the 
Veteran's claimed chronic asbestos 
exposure residuals.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examiner should expressly state 
whether the Veteran exhibits chronic 
asbestos residuals.  

The examiner should advance an opinion as 
to (1) whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic asbestos exposure residuals had 
their onset during active service/active 
duty; is etiologically related to the 
Veteran's inservice asbestos exposure 
and/or military duties performed in 
Southwest Asia; or otherwise originated 
during active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced. 

10.  After completion of the action 
requested in paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the nature and etiology of the 
Veteran's claimed chronic eye disorder.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion as 
to (1) whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic eye disorder had its onset during 
active service/active duty; is 
etiologically related to the Veteran's 
military duties performed in Southwest 
Asia; or otherwise originated during 
active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  A complete rationale must be 
provided for all opinions advanced. 

11.  Then readjudicate the Veteran's 
claims of entitlement to service 
connection for a chronic acquired 
psychiatric disorder to include PTSD, 
chronic hypertension, a chronic right 
knee disorder to include degenerative 
changes, a chronic left knee disorder, 
chronic leishmaniasis residuals, chronic 
bilateral hearing loss disability, a 
chronic sinus disorder, chronic asbestos 
exposure residuals, and a chronic eye 
disorder to include watering eyes.  

If the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the Veteran's claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

